Macfarlane, J.
— A writ of certiorari was issued from this court to respondent, as judge of the circuit court of the city of St. Louis, requiring him to send up the records and proceedings in the case of State ex rel. Reid v. Walbridge then pending before him. In obedience to said writ the records have been filed in this court.
It appears from the records that charges had been preferred before Walbridge, as mayor, against Greorge B. Reid, as commissioner of public buildings of the city of St. Louis, which had been heard and determined by him on the thirty-first day of January, 1894. That proceeding resulted in an order removing the said Reid from office.
On the first day of February, 1894, upon the application of the said Reid a writ of certiorari was issued by *530the circuit court of the city of St. Louis directed to the said Walbridge, as mayor, upon which the records and proceedings of the mayor in said matter was brought before said court for review. Upon granting the writ the circuit court made the further order that “no further steps or proceedings shall be had, in the matter of the removal of said Ried from said office, or the appointment or election of a successor thereto, until the judgment of this court is had in the premises.”
To the writ the mayor made return and on the twelfth day of February, 1894, the relator Reid filed a motion, in said eircuit court to quash the proceedings had before the mayor.
Pending the motion, this writ was issued by two of the judges of this court in vacation on the twentieth day of February, 1894.
Amotion was filed to quash and dismiss the writ, on the ground, among others, that the cause was still pending and undetermined in said circuit court, and no final judgment had been rendered therein. This motion, and the ease on its merits, were argued orally together, and briefs have also been furnished on both. The view we take of the law renders it necessary to consider only the motion.
It is said by relator, that the order of the circuit court, in the nature of a supersedeas, was beyond its power and jurisdiction, and, though merely interlocutory in its character, afforded sufficient authority for the issuance of the writ; that the writ can properly issue at any stage of the proceedings, if necessary, in order to keep the court within its jurisdiction. On the other hand respondent argues -that the writ only operates as a means of securing a review of the proceedings of an inferior court or tribunal and can only issue after a' final determination of the case.
*531According to the ancient common law, a writ of certiorari issued out of chancery or the King’s Bench, to the judges of inferior courts, commanding them to return the records of a cause depending before them, to the end that the party might have the more sure and speedy justice before the court issuing the writ, or before stich court as might be assigned to determine the cause. Bacon’s Abridg., title, Certiorari.
The writ was thus issued, not only for the purpose of reviewing the proceedings of the lower court, as a writ of review after final judgment, but as a means for removing the entire cause for hearing and determination in another court. But it is said by Judge Napton in Railroad v. Morton, 27 Mo. 320: “A reference to the English commentators and judicial decisions will readily show that the writ is much more extensively used in that country than it could be here, and under such circumstances which would totally exclude any resort to such a proceeding in this state.”
The writ, at common law, was not one of right, but was allowed or refused in the discretion of the judge or chancellor. Harris on Certiorari, sec. 4.
Unless the use of the writ is regulated by statute, which is the case in some of the states when directed to an inferior court or tribunal, it is only used as a writ of review. In such case its use is that of a remedy and not of an action. The application is still addressed to the sound discretion of the judge authorized to issue the writ. It does not issue as a matter of right, unless under some mandatory statute. The courts of each jurisdiction can, and do, adopt their own rules of practice in respect to such discretionary matters, and are not bound by the rules of the common law or courts of other states.
While, according to the ancient common law, now much modified by statute in England, the writ *532appears sometimes to have issued at any stage of the proceedings, for the purpose of removing the entire cause from one court to another for trial, and to keep the inferior court within its jurisdiction, such has never been the practice in this state. Unless the statute provides, as in case of unlawful detainer (sec. 5126), or unless, as ancillary to an appeal or writ of error upon a suggestion of a diminution of the record, the writ is only used as one of review, and only in case no appeal or writ of error or other plain and adequate remedy is provided.
It has been the uniform practice in this state, and generally in other states of the Union, in the absence of statutory regulation, only to issue the writ for the purpose of reviewing the final determination and adjudications of inferior courts and other tribunals when acting judicially. Harris on Certiorari, sec. 194; 2 Spelling’s Extraordinary Relief, sec. 1894; State ex rel. v. Edwards, 104 Mo. 125.
Whatever may be the power of the superior court, according to the rules of the common law, to keep its hand upon those over which it has supervisory control, and guide them in each of their rulings in the progress of the cause, this court has ever refused, by writs of mandamus, prohibition or certiorari to exercise it; but, when the court or tribunal has jurisdiction to proceed correctly, the right to commit errors, and the opportunity to make corrections themselves has never been denied. State ex rel. v. Court of Appeals, 99 Mo. 221; State ex rel. v. Burckhartt, 87 Mo. 533; State ex rel. v. Scott, 104 Mo. 419; State ex rel. v. Withrow, 108 Mo. 1; State ex rel. v. Edwards, supra.
The circuit courts of the state are, under the constitution and laws of the state, possessed of original common law jurisdiction, and have inherent authority, in all proper cases, to issue the writ of certiorari. This *533authority has ever been recognized, and, so far as we find, has never been questioned. State ex rel. v. Dowling, 50 Mo. 134; State ex rel. v. City of Kansas, 89 Mo. 37; Owens v. Andrew Co., 49 Mo. 375; State ex rel. v. Walbridge, 116 Mo. 656.
The circuit court having jurisdiction to hear and determine the matter before it, this court will not undertake to direct what rulings it shall make or what judgment it shall render.
We think the writ prematurely issued and order the same quashed and the records returned to said circuit court for the hearing and disposition of the cause.
Black, O. J., and Brace, Gantt and Burgess, JJ., concur; Barclay and Sherwood, JJ., dissent.